Whitfield, J.,
delivered the opinion of the court.
In the former opinion in this case, on the first appeal, we attached too much significance to the act of 1839, as authorizing a sale in fee of the sixteenth section lands, for a careful reconsid'eration of the whole subject has satisfied us that there never was in this state any legislative authority to sell in fee these lands. We have been wholly unable to find such legislative authority. The lands were directed to be leased. They were leased at an early date for five years; later—as when the lands here were dealt with—for ninety-nine years. The loose language of these statutes seems to have misled counsel on both sides, as well as ourselves. Holding before that a sale under the act of 1839 was £‘not impossible,” we dealt with a case wherein the testimony could not be said to show a lease rather than a sale, and the recitations in the deeds in fee coming in aid of the supposed possible sale, the possession seemed referable as well to such sale as to a lease. And the proof—in that mistaken view of a possible right to sell in fee—not establishing a lease, we reversed the .case. But, since there never was power-to sell in fee, and since all were charged with knowledge of that as the law, and since a lease for ninety-nine years was the utmost appellees’ vendors could have legally got, the appellees can demand no more. The complainant tenders a lease for ninety-nine years from December 26, 1833, as to the whole section, with an admission that the money for the lease has all been paid, and this is the full extent of the appellee’s rights in any view. The statute of limitations, whatever its effect in favor of appellants as to the lease, did not run against the reversion.
*496' The learned chancellor has correctly settled the rights of the parties and the decree is

Affw'med.